DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Response to Arguments
	Rejections under 35 USC 112(b): Applicant has amended claim 14 and the rejections under 35 USC 112(b) are withdrawn. 

Rejections under 35 USC 102/103:
	Applicant’s Argument: Applicant asserted in the After Final Consideration Program Request that the references fail to teach a BWP configuration triggered by handover or PSCELL configuration as in the amended claims. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim introducing a new limitation and Examiner has conducted an updated search as the limitation changes the scope of the claim.
Examiner notes that while Zhang only teaches secondary cell configuration, Zhang can be modified such that the secondary cell is associated with a primary secondary cell configuration thus being 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The claim limitations include the following from claim 27:
means for receiving
means for determining
means for using
means for communicating

Examiner notes that [0047]-[0049] of Applicant’s specification indicate that the means may include one or more components from Figure 2 including a processor and memory and transmission / reception processors for performing the algorithm described in Figure 8, thus the means are being interpreted as including a processor executing instructions for transmission and reception processors implemented in software or hardware. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-3, 5-7, 12-18, 20-21, 23-25, 27-29, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (US 20190149286 A1  in view of Huawei (“On NR-PDCCH structure” as cited in Applicant’s IDS filed 7/12/2019) and Liu et al. (“Liu”) (US 20200229180 A1).

Regarding claim 1, Zhang teaches:
A method of wireless communication performed by a user equipment (UE) [Figure 9], comprising: receiving, from a base station and based at least in part on a triggering event, an indication of a frequency domain indexing configuration for a relative reference point for a communication, wherein the triggering event includes at least one of a handover, a secondary cell configuration, or a primary secondary cell configuration [¶0083-85, wherein indication of frequency domain indexing configuration for relative reference point is received during configuration of secondary cell thus triggered by secondary cell configuration, and this may be relative to SS/PBCH block]; 
and communicating the communication based at least in part on the relative reference point [¶083-94, ¶108-109 reference pint determination for communication based at least in part on reference point]].
Zhang teaches receiving the configuration but does not teach different reference points based on SS/PBCH blocks.
Huawei teaches
determining whether a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block [page 5 teaches a UE receiving downlink carrier that can either include or not include SS block see cases in Figure 4, thus determining if SS block included or not].
Zhang teaches determining a reference point but does not teach based on SS/PBCH however Huawei teaches
[Figure 4, page 5, in the second case which includes the SS block, reference point may be relative reference point and with respect to CORESET]; determining an absolute reference point in response to the component carrier not including the SS/PBCH block [Page 5, Figure 4, reference points defined using an absolute reference point at PRB 0 for case of UE specific CORESET, wherein no SS/PBCH is determined on the carrier as no SS Block is shown, absolute PRB 0 used as reference point, according to indexing in higher layer indicating DL BWP LOC and not from MIB in SS block thus SS BLOCK not detected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the absolute reference point determination step of Huawei. Zhang teaches indexing configuration for determining a reference point but does not teach different reference points based on the inclusion of SS block. The claim is drafted such that the two scenarios i.e. the carrier including and the carrier not including the SS/PBCH, are mutually exclusive and while both are steps that need to occur, they cannot occur simultaneously. Thus it would have been obvious to configure the device in Zhang to, depending on a case in which SS block is included or not included, use a relative reference point or the absolute reference point as in Huawei as Huawei teaches two exclusive methods for determining a reference point, one which a SS/PBCH included and one for a carrier without this SS/PBCH, to allow the UE to derive the absolute location of DMRS and obtain offset to a CORESET page 1, 5.
Zhang teaches the event is configuration of a secondary cell but does not specify primary secondary cell, however Liu shows that the triggering event being for secondary cell configuration may be for primary secondary cell configuration [¶0162-164, Figure 6, shows adding a component carrier which is a secondary cell, “RRC configuration signaling sent by the network device to the UE needs to include related information of the secondary cell carrier (CC 2)” and see ¶0166, “if the secondary cell CC2 […] is a secondary cell of an LTE/NR secondary base station (SeNB/SgNB) in a dual-connectivity scenario, it may be predefined in the protocol that the secondary cell carrier CC2 […] is associated with a primary secondary cell under the secondary base station SeNB/SgNB of the UE. Therefore, the related information of the secondary cell included in the RRC connection reconfiguration information may include the information about the downlink reference point (such as the ARFCN) of the secondary cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the configuration sent and thus the triggering event is the primary secondary cell configuration as in Liu. Zhang teaches configuration for a secondary cell and it would have been obvious to modify Zhang such that the secondary cell carrier is associated with a primary secondary cell, thus making the triggering event a primary secondary cell configuration, as in Liu ¶0166 it may be predefined that the secondary cell carrier is associated with a primary secondary cell as part of a secondary base station SeNB/SgNB for purposes of dual connectivity thus making this an obvious combination according to known techniques of dual-connectivity.

Regarding claim 2, Zhang-Huawei-Liu teaches:
The method of claim 1, wherein the communication uses a physical channel that is at least one of: a physical broadcast channel (PBCH), a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH) [Zhang ¶83-85, ¶0108-109 teaches these channels], a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a sounding reference signal (SRS), or a channel state information reference signal (CSI-RS).

Regarding claim 3, Zhang-Huawei-Liu teaches:
The method of claim 1, wherein the relative reference point is physical resource block 0 of an initial downlink bandwidth part for the control resource set [Huawei page 5 figure 4 case 2, PRB 0 of CORESET is reference point], and wherein the control resource set is configured by a physical channel [Huawei page 5 figure 4 case 2, PRB is physical channel see rationale for combination as in claim 1].

Regarding claim 5, Zhang-Huawei-Liu teaches:

Zhang teaches a reference point but does not specify resource set 0 however Huawei teaches wherein the control resource set is not control resource set 0 and the relative reference point is the absolute reference point [Huawei teaches without the SSB, absolute reference point is used as in Page 5, Figure 4 which also indicates a CORESET not being expressly CORESET 0].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the absolute reference point determination step of Huawei. Zhang teaches indexing configuration for determining a reference point but does not teach different reference points based on the inclusion of SS block. It would have been obvious to configure the device in Zhang to, depending on a case in which SS block is included or not included, use a relative reference point or the absolute reference point as in Huawei that is not corset 0 as Huawei teaches two exclusive methods for determining a reference point, one which a SS/PBCH included and one for a carrier without this SS/PBCH, to allow the UE to derive the absolute location of DMRS and obtain offset to a CORESET page 1, 5.

Regarding claim 6, Zhang- Huawei-Liu teaches:
The method of claim 1, wherein the relative reference point is determined based at least in part on whether a configured bandwidth part or the control resource set is associated with an initial access procedure [¶0083-85 of Zhang considered initial access procedure and claim only recites “whether … associated with” thus there need not be an express association with initial access].

Regarding claim 12, Zhang -Huawei-Liu teaches:
the method of claim 1.
Zhang -Huawei teaches absolute reference point but does not teach a channel number however Liu teaches wherein the absolute reference point is defined based at least in part on a radio resource control configuration message and using an absolute channel number [¶0164, signaling via RRC including channel number ARFCN to define a reference point ¶0107].


Regarding claim 13, Zhang -Huawei-Liu teaches: The method of claim 1.
Zhang-Huawei teaches absolute reference point but does not teach a channel number however Liu teaches wherein the absolute reference point is defined based at least in part on a per frequency layer basis and using an absolute channel number [¶0164 reference point defined on ARFCN which is considered per frequency layer basis ¶0109 channel number related to frequency layer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang -Huawei to define reference point as a channel number as in Liu. Zhang -Huawei teaches absolute reference points and it would have been obvious to modify this reference point to be a channel reference number as in Liu as it would have been an obvious combination of prior art elements according to known techniques as ARFCN is known in LTE to signal channel numbers ¶0101 for enabling a terminal to determine a carrier and receive downlink ¶0161-164. 

Regarding claim 14, Zhang -Huawei-Liu teaches:
The method of claim 1.
Zhang -Huawei teaches absolute reference point but does not teach relative to SS/PBCH however Liu teaches wherein the absolute reference point is defined based at least in part on a radio resource control configuration message [¶0164 reference point defined on ARFCN via RRC message].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang -Huawei to define reference point via RRC as in Liu. Zhang -Huawei teaches absolute reference points and it would have been obvious to modify this reference point to be a channel reference number as in Liu as it would have been an obvious combination of prior art elements 

Regarding claim 15, Zhang -Huawei-Liu teaches:
The method of claim 1.
Zhang -Huawei teaches absolute reference point but does not teach candidate resources however Liu teaches wherein the absolute reference point is defined based at least in part on a candidate of a set of candidate absolute reference points [¶0109, ¶0161-164, candidate resources are ARFCN as there can be a plurality of ARFCN values].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang -Huawei to define reference point via RRC that may be one of a plurality of candidate reference points as in Liu. Zhang -Huawei teaches absolute reference points and it would have been obvious to modify this reference point to be one of a plurality of reference points as defined by ARFCN possible values as in Liu as it would have been an obvious combination of prior art elements according to known techniques as ARFCN being signaled via RRC is known in LTE to signal channel numbers ¶0101 for enabling a terminal to determine a carrier and receive downlink ¶0161-164. 

Regarding claim 16, Zhang teaches:
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory [Figure 9], the one or more processors configured to cause the UE to: receive, from a base station and based at least in part on a triggering event, an indication of a frequency domain indexing configuration for a relative reference point for a communication, wherein the triggering event includes at least one of a handover, a secondary cell configuration, or a primary secondary cell configuration [¶0083-85, wherein indication of frequency domain indexing configuration for relative reference point is received during configuration of secondary cell thus triggered by secondary cell configuration, and this may be relative to SS/PBCH block]; 
[¶083-94, ¶108-109 reference pint determination for communication based at least in part on reference point]].
Zhang teaches receiving the configuration but does not teach different reference points based on SS/PBCH blocks.
Huawei teaches
determining whether a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block [page 5 teaches a UE receiving downlink carrier that can either include or not include SS block see cases in Figure 4, thus determining if SS block included or not].
Zhang teaches determining a reference point but does not teach based on SS/PBCH however Huawei teaches
determining the relative reference point based at least on the indication of the frequency domain indexing configuration and on either a start of a control resource set if a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block [Figure 4, page 5, in the second case which includes the SS block, reference point may be relative reference point and with respect to CORESET]; determining an absolute reference point in response to the component carrier not including the SS/PBCH block [Page 5, Figure 4, reference points defined using an absolute reference point at PRB 0 for case of UE specific CORESET, wherein no SS/PBCH is determined on the carrier as no SS Block is shown, absolute PRB 0 used as reference point, according to indexing in higher layer indicating DL BWP LOC and not from MIB in SS block thus SS BLOCK not detected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the absolute reference point determination step of Huawei. Zhang teaches indexing configuration for determining a reference point but does not teach different reference points based on the inclusion of SS block. The claim is drafted such that the two scenarios i.e. the carrier including and the carrier not including the SS/PBCH, are mutually exclusive and while both are steps that need to occur, they cannot occur simultaneously. Thus it would have been obvious to configure the 
Zhang teaches the event is configuration of a secondary cell but does not specify primary secondary cell, however Liu shows that the triggering event being for secondary cell configuration may be for primary secondary cell configuration [¶0162-164, Figure 6, shows adding a component carrier which is a secondary cell, “RRC configuration signaling sent by the network device to the UE needs to include related information of the secondary cell carrier (CC 2)” and see ¶0166, “if the secondary cell CC2 […] is a secondary cell of an LTE/NR secondary base station (SeNB/SgNB) in a dual-connectivity scenario, it may be predefined in the protocol that the secondary cell carrier CC2 […] is associated with a primary secondary cell under the secondary base station SeNB/SgNB of the UE. Therefore, the related information of the secondary cell included in the RRC connection reconfiguration information may include the information about the downlink reference point (such as the ARFCN) of the secondary cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the configuration sent and thus the triggering event is the primary secondary cell configuration as in Liu. Zhang teaches configuration for a secondary cell and it would have been obvious to modify Zhang such that the secondary cell carrier is associated with a primary secondary cell, thus making the triggering event a primary secondary cell configuration, as in Liu ¶0166 it may be predefined that the secondary cell carrier is associated with a primary secondary cell as part of a secondary base station SeNB/SgNB for purposes of dual connectivity thus making this an obvious combination according to known techniques of dual-connectivity.

Regarding claim 17, Zhang-Huawei-Liu teaches:
The UE of claim 16, wherein the communication uses a physical channel that is at least one of: a physical broadcast channel (PBCH), a physical downlink control channel (PDCCH) [Zhang ¶083-94, ¶108-109 teaches these channels], a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a sounding reference signal (SRS), or a channel state information reference signal (CSI-RS).

Regarding claim 18, Zhang- Huawei-Liu teaches:
The UE of claim 16, wherein the absolute reference point is physical resource block 0 of an initial downlink bandwidth part for the control resource set [Huawei page 5 figure 4 case 2, PRB 0 of CORESET is reference point], and wherein the control resource set is configured by a physical channel [Huawei page 5 figure 4 case 2, PRB is physical channel see rationale for combination as in claim 16]. 

Regarding claim 20, Zhang- Huawei-Liu teaches:
The UE of claim 16.
Zhang teaches a reference point but does not specify coreset 0 however Huawei teaches wherein the control resource set is not control resource set 0 and the relative reference point is the absolute reference point [Huawei teaches without the SSB, absolute reference point is used as in Page 5, Figure 4 which also indicates a CORESET not being expressly CORESET 0].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the absolute reference point determination step of Huawei. Zhang teaches indexing configuration for determining a reference point but does not teach different reference points based on the inclusion of SS block. It would have been obvious to configure the device in Zhang to, depending on a case in which SS block is included or not included, use a relative reference point or the absolute reference point as in Huawei that is not corset 0 as Huawei teaches two exclusive methods for determining a reference point, one which a SS/PBCH included and one for a carrier without this SS/PBCH, to allow the UE to derive the absolute location of DMRS and obtain offset to a CORESET page 1, 5.

Regarding claim 21, Zhang- Huawei-Liu teaches:
[¶0083-85 of Zhang considered initial access procedure].

Regarding claim 23, Zhang teaches:
A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: [Figure 9]: receive, from a base station and based at least in part on a triggering event, an indication of a frequency domain indexing configuration for a relative reference point for a communication, wherein the triggering event includes at least one of a handover, a secondary cell configuration, or a primary secondary cell configuration  [¶0083-85, wherein indication of frequency domain indexing configuration for relative reference point is received during configuration of secondary cell thus triggered by secondary cell configuration, and this may be relative to SS/PBCH block]; 
and communicate the communication based at least in part on the relative reference point [[Zhang ¶0083-94, ¶0108-109 reference pint determination for communication based at least in part on reference point]].
Zhang teaches receiving the configuration but does not teach different reference points based on SS/PBCH blocks.
Huawei teaches
determining whether a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block [page 5 teaches a UE receiving downlink carrier that can either include or not include SS block see cases in Figure 4, thus determining if SS block included or not].
Zhang teaches determining a reference point but does not teach based on SS/PBCH however Huawei teaches
determining the relative reference point based at least on the indication of the frequency domain indexing configuration and on either a start of a control resource set if a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block [Figure 4, page 5, in the second case which includes the SS block, reference point may be relative reference point and with respect to CORESET]; determining an absolute reference point in response to the component carrier not including the SS/PBCH block [Page 5, Figure 4, reference points defined using an absolute reference point at PRB 0 for case of UE specific CORESET, wherein no SS/PBCH is determined on the carrier as no SS Block is shown, absolute PRB 0 used as reference point, according to indexing in higher layer indicating DL BWP LOC and not from MIB in SS block thus SS BLOCK not detected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the absolute reference point determination step of Huawei. Zhang teaches indexing configuration for determining a reference point but does not teach different reference points based on the inclusion of SS block. The claim is drafted such that the two scenarios i.e. the carrier including and the carrier not including the SS/PBCH, are mutually exclusive and while both are steps that need to occur, they cannot occur simultaneously. Thus it would have been obvious to configure the device in Zhang to, depending on a case in which SS block is included or not included, use a relative reference point or the absolute reference point as in Huawei as Huawei teaches two exclusive methods for determining a reference point, one which a SS/PBCH included and one for a carrier without this SS/PBCH, to allow the UE to derive the absolute location of DMRS and obtain offset to a CORESET page 1, 5.
Zhang teaches the event is configuration of a secondary cell but does not specify primary secondary cell, however Liu shows that the triggering event being for secondary cell configuration may be for primary secondary cell configuration [¶0162-164, Figure 6, shows adding a component carrier which is a secondary cell, “RRC configuration signaling sent by the network device to the UE needs to include related information of the secondary cell carrier (CC 2)” and see ¶0166, “if the secondary cell CC2 […] is a secondary cell of an LTE/NR secondary base station (SeNB/SgNB) in a dual-connectivity scenario, it may be predefined in the protocol that the secondary cell carrier CC2 […] is associated with a primary secondary cell under the secondary base station SeNB/SgNB of the UE. Therefore, the related information of the secondary cell included in the RRC connection reconfiguration information may include the information about the downlink reference point (such as the ARFCN) of the secondary cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the configuration sent and thus the triggering event is the primary secondary cell configuration as in Liu. Zhang teaches configuration for a secondary cell and it would have been obvious to modify Zhang such that the secondary cell carrier is associated with a primary secondary cell, thus making the triggering event a primary secondary cell configuration, as in Liu ¶0166 it may be predefined that the secondary cell carrier is associated with a primary secondary cell as part of a secondary base station SeNB/SgNB for purposes of dual connectivity thus making this an obvious combination according to known techniques of dual-connectivity.

Regarding claim 24, Zhang-Huawei-Liu teaches:
The non-transitory computer-readable medium of claim 23, wherein the communication uses a physical channel is at least one of: a physical broadcast channel (PBCH), a physical downlink control channel (PDCCH) [Zhang ¶0083-94, ¶0108-109 teaches these channels], a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), , a sounding reference signal (SRS), or a channel state information reference signal (CSI-RS).

Regarding claim 25, Zhang- Huawei-Liu teaches:
The non-transitory computer-readable medium of claim 23, wherein the absolute reference point is physical resource block 0 of an initial downlink bandwidth part for the control resource set [Huawei page 5 figure 4 case 2, PRB 0 of CORESET is reference point], and wherein the control resource set [Huawei page 5 figure 4 case 2, PRB is physical channel see rationale for combination as in claim 16].

Regarding claim 27, Zhang teaches:
An apparatus for wireless communication [Figure 9]], comprising: means for receiving, from a base station and based at least in part on a triggering event, an indication of a frequency domain indexing configuration for a relative reference point for a communication, wherein the triggering event includes at least one of a handover, a secondary cell configuration, or a primary secondary cell configuration [¶0085, wherein indication of frequency domain indexing configuration for relative reference point is received during configuration of secondary cell thus triggered by secondary cell configuration, and this may be relative to SS/PBCH block]; 
And Means for communicating the communication based at least in part on the relative reference point [¶0083-94, ¶0108-109 reference pint determination for communication based at least in part on reference point]].
Zhang teaches receiving the configuration but does not teach different reference points based on SS/PBCH blocks.
Huawei teaches
Means for determining whether a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block [page 5 teaches a UE receiving downlink carrier that can either include or not include SS block see cases in Figure 4, thus determining if SS block included or not].
Zhang teaches determining a reference point but does not teach based on SS/PBCH however Huawei teaches
Means determining the relative reference point based at least on the indication of the frequency domain indexing configuration and on either a start of a control resource set if a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block [Figure 4, page 5, in the second case which includes the SS block, reference point may be relative reference point and with respect to CORESET]; means for determining an absolute reference point in [Page 5, Figure 4, reference points defined using an absolute reference point at PRB 0 for case of UE specific CORESET, wherein no SS/PBCH is determined on the carrier as no SS Block is shown, absolute PRB 0 used as reference point, according to indexing in higher layer indicating DL BWP LOC and not from MIB in SS block thus SS BLOCK not detected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the absolute reference point determination step of Huawei. Zhang teaches indexing configuration for determining a reference point but does not teach different reference points based on the inclusion of SS block. The claim is drafted such that the two scenarios i.e. the carrier including and the carrier not including the SS/PBCH, are mutually exclusive and while both are steps that need to occur, they cannot occur simultaneously. Thus it would have been obvious to configure the device in Zhang to, depending on a case in which SS block is included or not included, use a relative reference point or the absolute reference point as in Huawei as Huawei teaches two exclusive methods for determining a reference point, one which a SS/PBCH included and one for a carrier without this SS/PBCH, to allow the UE to derive the absolute location of DMRS and obtain offset to a CORESET page 1, 5.
Zhang teaches the event is configuration of a secondary cell but does not specify primary secondary cell, however Liu shows that the triggering event being for secondary cell configuration may be for primary secondary cell configuration [¶0162-164, Figure 6, shows adding a component carrier which is a secondary cell, “RRC configuration signaling sent by the network device to the UE needs to include related information of the secondary cell carrier (CC 2)” and see ¶0166, “if the secondary cell CC2 […] is a secondary cell of an LTE/NR secondary base station (SeNB/SgNB) in a dual-connectivity scenario, it may be predefined in the protocol that the secondary cell carrier CC2 […] is associated with a primary secondary cell under the secondary base station SeNB/SgNB of the UE. Therefore, the related information of the secondary cell included in the RRC connection reconfiguration information may include the information about the downlink reference point (such as the ARFCN) of the secondary cell].


Regarding claim 28, Zhang-Huawei-Liu teaches:
The apparatus of claim 27, wherein the communication uses a physical channel that is at least one of: a physical broadcast channel (PBCH), a physical downlink control channel (PDCCH) [Zhang ¶0083-94, ¶0108-109 teaches these channels], a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a sounding reference signal (SRS), or a channel state information reference signal (CSI-RS).

Regarding claim 29, Zhang-Huawei-Liu teaches:
The apparatus of claim 27, wherein the absolute reference point is physical resource block 0 of an initial downlink bandwidth part for the control resource set [Huawei page 5 figure 4 case 2, PRB 0 of CORESET is reference point], and wherein the control resource set is configured by a physical channel [Huawei page 5 figure 4 case 2, PRB is physical channel see rationale for combination as in claim 16].

Regarding claim 31, Zhang-Huawei-Liu teaches:
The method of claim 1, wherein determining whether the component carrier includes the SS/PBCH block comprises: determining that the component carrier does not include the SS/PBCH block [Huawei page 5 teaches a UE receiving downlink carrier that can either include or not include SS block see cases in Figure 4, thus determining SS block not included as in case 1 of Figure 4], and [Huawei Page 5, Figure 4, reference points defined using an absolute reference point at PRB 0 for case of UE specific CORESET, wherein no SS/PBCH is determined on the carrier as no SS Block is shown, absolute PRB 0 used as reference point, according to indexing in higher layer indicating DL BWP LOC and not from MIB in SS block thus SS BLOCK not detected]. 

Regarding claim 32, Zhang-Huawei-Liu teaches:
The UE of claim 16, wherein, to determine whether the component carrier includes the SS/PBCH block, the one or more processors are configured to: determine that the component carrier does not include the SS/PBCH block [Huawei page 5 teaches a UE receiving downlink carrier that can either include or not include SS block see cases in Figure 4, thus determining SS block not included as in case 1 of Figure 4], and wherein, to determine the relative reference point, the one or more processors are configured to: determine the relative reference point based on the component carrier not including the SS/PBCH block [Huawei Page 5, Figure 4, reference points defined using an absolute reference point at PRB 0 for case of UE specific CORESET, wherein no SS/PBCH is determined on the carrier as no SS Block is shown, absolute PRB 0 used as reference point, according to indexing in higher layer indicating DL BWP LOC and not from MIB in SS block thus SS BLOCK not detected]. 

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (US 20190149286 A1) in view of Huawei (“On NR-PDCCH structure” as cited in Applicant’s IDS filed 7/12/2019) and Liu et al. (“Liu”) (US 20200229180 A1) and Yoon et al. (“Yoon”) (US 20190074886 A1, effective filing date of provisional application 62/556,513 filed 9/11/2017).

Regarding claim 9, Zhang-Huawei-Liu teaches:
The method of claim 1.
[¶0178-¶0186 eNB configures CSI-RS per cell for intra-frequency, ¶0192-195 reference point for starting sequence mapping, sequence mapping for defining CSI-RS for intra-frequency i.e. frequency of the eNB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang -Huawei to relate the reference point to CSI-RS. Zhang -Huawei teaches absolute reference points and it would have been obvious to modify this reference point to relate to CSI-RS for intra frequency measurements for addressing interference in MIMO ¶0087 for RRM measurement ¶0150.

Regarding claim 10, Zhang-Huawei-Liu teaches method of claim 1.
Zhang-Huawei teaches an absolute reference point but not related to per frequency layer however Yoon wherein, for an inter-frequency radio resource management measurement, the absolute reference point is defined on a per frequency layer basis or a per frequency band basis [¶0180, ¶0196, cells with different center frequencies and may be for inter-frequency measurements using CSI, reference point defined as virtual reference position RB position ¶0196-201 considered per frequency band basis].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang -Huawei to define reference point on a per frequency band basis for inter frequency measurements. Zhang -Huawei teaches absolute reference points and it would have been obvious to modify this reference point to relate to inter frequency measurements on per frequency band basis as in Yoon in order to signal reference point measuring bands of different center frequencies by signaling how distant a frequency band is from a configured point ¶0201. 

Regarding claim 11, Zhang -Huawei-Liu teaches
The method of claim 1.
[¶0196, Figure 11, cells with different center frequencies, reference point defined as virtual reference position RB position ¶0197-198 considered per frequency band basis, based on serving or neighbor cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang -Huawei to define reference point for different cells for inter frequency measurements. Zhang -Huawei teaches absolute reference points and it would have been obvious to modify this reference point to relate to inter frequency measurements for different cells as in Yoon in order to signal reference point measuring bands of different center frequencies by signaling how distant a frequency band is from a configured point ¶0201. 

Claim 4, 19, 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (US 20190149286 A1 in view of Huawei (“On NR-PDCCH structure” as cited in Applicant’s IDS filed 7/12/2019) and Liu et al. (“Liu”) (US 20200229180 A1) and Abdoli et al. (“Abdoli”) (US 20190313377 A1, effective filing date of Provisional Application 62/652,490 on April 4, 2018).

Regarding claim 4, Zhang – Huawei-Liu teaches:
The method of claim 1.
Zhang teaches a reference point for a CORESET but does not expressly teach the start of the CORESET #0.
Abdoli teaches wherein the control resource set is control resource set 0 and the relative reference point is the start of the control resource set [¶0121 reference RB is CORESET #0 PRB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference point is expressly the lowest PRB of CORESET #0 as in Abdoli. It would have been obvious to modify the reference point of Zhang to be 

Regarding claim 19, Zhang – Huawei-Liu teaches:
The UE of claim 16.
Zhang teaches a reference point for a CORESET but does not expressly teach the start of the CORESET #0.
Abdoli teaches wherein the control resource set is control resource set 0 and the relative reference point is the start of the control resource set [¶0121 reference RB is CORESET #0 PRB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference point is expressly the lowest PRB of CORESET #0 as in Abdoli. It would have been obvious to modify the reference point of Zhang to be CORESET #0 as in Abdoli as it would have been a simple substitution of parts without altering the intended outcome of the invention as Abdoli teaches various alternatives for reference points for determining location of resources allocated for downlink ¶0010-12.

Regarding claim 26, Zhang – Huawei-Liu teaches:
The non-transitory computer-readable medium of claim 23.
Zhang teaches a reference point for a CORESET but does not expressly teach the start of the CORESET #0.
Abdoli teaches wherein the control resource set is control resource set 0 and the relative reference point is the start of the control resource set [¶0121 reference RB is CORESET #0 PRB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference point is expressly the lowest PRB of CORESET #0 as in Abdoli. It would have been obvious to modify the reference point of Zhang to be CORESET #0 as in Abdoli as it would have been a simple substitution of parts without altering the 

Regarding claim 30, Zhang – Huawei-Liu teaches:
The apparatus of claim 27.
Zhang teaches a reference point for a CORESET but does not expressly teach the start of the CORESET #0.
Abdoli teaches wherein the control resource set is control resource set 0 and the relative reference point is the start of the control resource set [¶0121 reference RB is CORESET #0 PRB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference point is expressly the lowest PRB of CORESET #0 as in Abdoli. It would have been obvious to modify the reference point of Zhang to be CORESET #0 as in Abdoli as it would have been a simple substitution of parts without altering the intended outcome of the invention as Abdoli teaches various alternatives for reference points for determining location of resources allocated for downlink ¶0010-12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yi et al. (“Yi”) (US 20190082431 A1) - ¶0233
Moon et al. (“Moon”) (US 20200221428 A1) - ¶0208-214 teaches secondary carrier with and without SS/PBCH.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478